Mr. Justice Van Devanter and Mr. Justice Sutherland
concur in the judgment solely upon the ground that the decision in State Board of Tax Commissioners v. Jackson, supra, is in point and controlling; but if the question were still open they would regard the taxing act as repugnant to the equal protection clause of the fourteenth amendment for the reasons stated in the dissenting opinion in the Jackson case.
Mr. Justice McReynolds and Mr. Justice Butler are of opinion that the challenged judgment should be reversed.
Mr. John W. Davis, with whom Messrs. Edward H. Green, Martin A. Schenck, Charles W. Tillett, Jr., Clark McKercher, W. H. Dannat Pell, and Edward H. Holloway were on the brief, for appellants.
Mr. Dennis G. Brummitt, Attorney General of North Carolina, with whom Messrs.Frank Nash, Walter D. Siler, and A. A.F. Seawell, Assistant Attorneys General, were on the brief, for appellee.
Mr. J. Fraser Lyon, by leave of Court, filed a brief on behalf of the Tax Commission of South Carolina, as amicus curiae.